IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00250-CR

                         EX PARTE WILLIAM C. WEBB



                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2012-678-C2E


                          MEMORANDUM OPINION


      William C. Webb filed a pro se notice of appeal arising out of his pro se

application for writ of habeas corpus in his pending criminal case. In an August 14,

2013 letter, the Clerk notified Webb that this appeal was subject to dismissal for want of

jurisdiction because it appeared that the trial court had not ruled on Webb’s application

for writ of habeas corpus and that the Court may dismiss this appeal unless, within 14

days, Webb showed grounds for continuing the appeal. Webb has not filed a response

showing grounds for continuing the appeal; therefore, this appeal is dismissed.
                                             REX D. DAVIS
                                             Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed September 19, 2013
Do not publish
[CR25]




Ex parte Webb                                               Page 2